DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/18/2022.
Applicant’s election without traverse of Group I in the reply filed on 02/18/2022 is acknowledged.
Claim Objections
Claim 6 and 7 are objected to because of the following informalities:  The claims should be identified as (“Withdrawn”) in the set of claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brooker (US 2015/0267155) in view of Faber (US 2014/0061080) or Krey (US 2005/0167315).

Brooker discloses laundry unit dose article/deformable cleaning agent sachet (1) (see figure 1).  Brooker does not disclose plurality of deformable cleaning agent sachets received in a container.  However, Faber discloses a multi-pack including a container (10) and plurality of wrap reams (20) received in the container, wherein the wrap reams are arranged in the receiving container in like orientation (see figure 2).  Krey discloses a multi-pack including a container (34) and plurality of packages (20) received in the container (see [0034]), wherein the packages are arranged in the receiving container in like orientation (see figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide plurality of the laundry unit dose articles/deformable cleaning agent sachets received within the container of either Faber or Krey for storage and transportation purposes of multiple of the laundry unit dose articles/deformable cleaning agent sachets.  After Brooker is modified as any of Faber or Krey, plurality of laundry unit dose article/deformable cleaning agent sachet would be placed within the container in like orientation as disclosed by either Faber or Krey.
Claim 2
Faber or Krey, both discloses the receiving container comprises a base.  Brooker discloses the cleaning agent sachets have at least one upper/top face and one lower/bottom face opposite the upper face, which faces from the main surfaces of the cleaning agent sachet.  Faber and Krey, both discloses the articles contained within the container are aligned in the container such that upper and lower faces are 
Claim 3
Brooker further discloses the cleaning agent for forming the cleaning agent sachets is received between a first film and a second film (see [0032]), wherein the first film in each case forms the upper face and the second film in each case forms the lower face of the cleaning agent sachets, and wherein the first film and the second film are in each case interconnected in peripheral edge regions of the cleaning agent sachets (see [0032] and [0033]).
Claim 4
Brooker further discloses the cleaning agent sachet is formed by at least one water-soluble film (see [0018] and [0032]).
Claim 5
Brooker further discloses the cleaning agent sachets are designed as multi-chamber sachets, in which a plurality of components of the cleaning agent are arranged separately from one another in chambers of the cleaning agent sachet (see [0030], [0031] and [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736